                              Case:19-03661-jwb                     Doc #:31 Filed: 11/29/19                          Page 1 of 2

                                                UNITED STATES BANKRUPTCY COURT
                                              FOR THE WESTERN DISTRICT OF MICHIGAN
In Re:
                                                                                                             Case #: 19-03661
          Holliday, Charles P.                                                                               Chapter 13
                                          ,                                                                  Hon. James W. Boyd
                                                                                                             Filed: 08/27/2019
          Debtor
                                          /

                               FIRST PRE-CONFIMATION CHAPTER 13 PLAN AMENDMENT

                     NOW COMES THE DEBTOR, Charles P. Holliday, HEREIN AND AMENDS his Chapter 13
            plan as follows:

II. FUNDING
        A. PLAN PAYMENT The Debtor(s) shall make payments in the amount of $ 2,862.10 per    week,     bi-
           weekly,   semi-monthly, monthly, and/or  Other (see Additional Plan Payment Provisions) for the
           minimum of the ACP.
                  Additional Plan Payment Provisions:
                   1. Effective May 1, 2022, when Debtor’s 401(k) loan ends, his monthly obligation shall increase by
                   $169.61 to $3,031.71.
 III. DISBURSEMENTS
        C. SECURED CLAIMS.
            2. Personal Property:
              b. Secured Claims Subject to Final Paragraph of 11 U.S.C. § 1325(a): Each secured creditor in this
                 class has a lien that is not subject to 11 U.S.C. § 506.vii Claims in this class shall be paid as follows
                 plus an additional pro-rata amount that may be available from funds on hand at an interest rate
                 specified below or the contract rate specified in the proof of claim, whichever is lower.


      Creditor, Address & Account                    Collateral                                 Balance Owing Interest Pre-                               Equal
      No.                                                                                                     Rate     Conf                               Monthly
                                                                                                                       APP                                Payment
      Credit Acceptance Corp                         2015 GMC Sierra 120,000 $24,232.00                                    22.99          $495.00         $615.33
      Po Box 5070                                    miles
      Southfield, MI 48086                           Fair Condition
      xxxx9904




vii
   Such a claim is not subject to “cramdown” and will be paid the full balance owing. If the collateral is a motor vehicle and is destroyed, the Debtor(s), with consent
from the secured creditor and Trustee, or by order of the Court, may use the collateral insurance proceeds to purchase replacement collateral, to which the creditor’s
lien shall attach.
                    Case:19-03661-jwb           Doc #:31 Filed: 11/29/19          Page 2 of 2

    E. DIRECT PAYMENT BY THE DEBTOR(S) OF THE FOLLOWING DEBTS. All claims shall be
       paid by the Trustee unless listed herein:


 Creditor, Address & Account No.              Collateral/Obligation                         Balance Owing      Interest
                                                                                                               Rate
 Ashlee Holliday                              Monthly Domestic Support Obligation           $1,043.00          0.00
 223 Front Street
 Belding, MI 48809
 Credit Acceptance Corp                       2016 Ford Fusion 116,000 miles                $16,708.79         22.99%
 Po Box 5070                                  Fair Condition
 Southfield, MI 48086
 xxxx2753
 Credit Union One                             2015 Ford Explorer 79,000 miles               $34,516.00         15.00%
 400 E Nine Mile                              Fair Condition
 Ferndale, MI 48220
 xxxxxx9580


IV. GENERAL PROVISIONS

    R. NONSTANDARD PROVISIONS. Nonstandard provisions must be set forth below. A nonstandard
       provision is a provision not otherwise included in this Model Plan or deviating from it. Nonstandard
       provisions set out elsewhere in this Plan are ineffective and void. The following Plan provisions will be
       effective only if there is a check in the box “Included” in the Preamble.

2. 2016 Ford Fusion: The Debtor shall pay Creditor, Credit Acceptance, directly for the 2016 Ford
Fusion pursuant to the terms of the contract between the parties.


In all other respects, the Plan previously filed remains unchanged.

Date: November 29, 2019                                           /s/ Charles P. Holliday
                                                                  Debtor


Date: November 29, 2019                                           /s/ Travis T. Russell
                                                                  Counsel for Debtors
